         Case 1:20-cv-00032-N/A Document 13              Filed 02/05/20     Page 1 of 2



             IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE:
________________________________________________
                                           )
PRIMESOURCE BUILDING PRODUCTS, INC.        )
                                           )
      Plaintiff,                           )
                                           )
      v.                                   )
                                           )
THE UNITED STATES, DONALD J. TRUMP, IN HIS )
OFFICIAL CAPACITY AS PRESIDENT OF THE      )
UNITED STATES; WILBUR L. ROSS, JR., IN HIS )                        Ct. No. 20-00032
OFFICIAL CAPACITY AS UNITED STATES         )
SECRETARY OF COMMERCE; UNITED STATES       )
DEPARTMENT OF COMMERCE; MARK A.            )
MORGAN, IN HIS OFFICIAL CAPACITY AS ACTING )
COMMISSIONER, UNITED STATES CUSTOMS AND )
BORDER PROTECTION; UNITED STATES           )
CUSTOMS AND BORDER PROTECTION,             )
                                           )
      Defendants.                          )
                                           )

                                 NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that, pursuant to Rule 75(b) of the Rules of the United States

Court of International Trade, the undersigned, Stephen C. Tosini, hereby enters an appearance as

of counsel for defendants and requests that all papers in connection with action be served at the

address below. Tara K. Hogan remains principal attorney of record.

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     JEANNE E. DAVIDSON
                                                     Director

                                                     /s/ TARA K. HOGAN
                                                     Assistant Director
        Case 1:20-cv-00032-N/A Document 13   Filed 02/05/20   Page 2 of 2



                                         /s/ STEPHEN C. TOSINI
                                         Senior Trial Counsel
                                         Department of Justice
                                         Civil Division
                                         Commercial Litigation Branch
                                         P.O. Box 480, Ben Franklin Station
                                         Washington, D.C. 20044
                                         Tel.: (202) 616-5196
                                         stephen.tosini@usdoj.gov

February 5, 2020                         Attorneys for Defendants




                                     2
